The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 44, 84.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “locking mechanism” (claim 11) must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The disclosure is objected to because of the following informalities:
In the abstract, penultimate sentence, “for” should be --form--.
In par. [0088], which is a description of bracket 32a, it is not clear why there are two apparently random sentences describing the bushes of rollers 66. It is noted that these same two sentences are later repeated in par. [0112].
In par. [0099], the phrase “the second boom member 10” is repeated.
In par. [0111], the reference to “standoff 66” should be --72--.
In par. [0118], the reference to “spool 27” should be --28--.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 23 recites “the side walls extend into a cut-out in the boom”, which is not described in the written specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4, the specific recitation of “the article” lacks clear antecedent, as only “articles” in general have previously been recited.
Claim 1 recites “the boom comprises a mounting bracket”, while claim 2 recites “the boom comprises: a first mounting bracket … and a second mounting bracket”. It is not clear whether the mounting bracket of claim 1 includes the first and second mounting brackets or if these brackets are in addition to the bracket of claim 1.
Claim 5, line 2, “to configured to” is unclear.
Claims 5, 6 and 8, the references to “the actuator” lack antecedent basis.
Claim 10, the references to “the hoist” lack clear antecedent basis.
Claim 13, line 2, “portion” (2nd occurrence) should be --portions--. This also applies to claim 14.
Claim 15, line 3, the recitation “the slot” lacks antecedent basis (the opening will be assumed).
Claim 17, it is not clear what is meant by the recitation “the spool being mounted about the hub portion”. As best understood, pars. [0114] and [0115] and Figs. 10-11 disclose that the spool 28 is comprised of hub portion 78 and sidewalls 86. Thus, the spool is not mounted about the hub portion, because the hub portion is part of the spool.
Claims 18-21, the references to “the hub” lack proper antecedent basis and should be --the hub portion--.
Claim 24, the reference to “the roller” should be --the one or more roller--.
Claim 25, the reference to “the standoff” should be --the one or more standoff--.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panzarella et al (US 7,377,740).
Panzarella shows a hoist mechanism for lifting articles, such as a motorized wheelchair or scooter, into/from an interior of an automobile, the hoist mechanism comprising:
a boom 10 arranged to be mounted on the vehicle;
a length of webbing 90 depending from the boom and configured to be attached to the article to be lifted in use; and
an electric motor 98 configured to retract the webbing to provide lifting of the article by winding the webbing onto a spool 94 wherein the boom comprises a mounting bracket 72, the spool mounted to one side of the bracket and the electric motor is mounted on the other side of the bracket.
Re claim 13, the boom comprises a first portion (14 or 16) angled relative to a second portion (other of 14 or 16), the mounting bracket spanning the first and second portions.
Re claim 14, one or both of the first and second portions are extensible in a length direction.
Re claim 15, an extensible portion (of portion 16) comprises overlapping arm portions 68, 70, one of the overlapping arm portions comprising an elongate opening 83 or 84 and the extensible portion comprising a releasable clamp member 86, 88 (which can be a nut and bolt) extending though the [slot] opening and selectively engaging both overlapping arm portions to lock the length of the arm. See Figs. 1-5, 22 and col. 9:22-37. Note that portion 14 has similar extensible structure.
The examiner notes that only the Figs. 1-11, 21-22 and 29-35 embodiment has been referenced in the above rejection. However, the embodiments of Figs. 12-20 and 23-28 appear to also meet the claim limitations.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Panzarella et al in view of Caudle et al (US 6,631,886).
Panzarella shows that the boom comprises a first mounting bracket 72a mounted on a first side of the boom and a second mounting bracket 72b mounted on a second, opposing side of the boom, and the spool is supported between the first and second mounting brackets, but does not show that the electric motor is selectively mountable to each of the first mounting bracket and the second mounting bracket respectively.
However, Panzarella shows that the first and second brackets are substantially identical (mirror-images) except that the second bracket includes an additional aperture to accommodate the drive gear of the motor, as can be inferred from the substantially similar brackets 236a-b in the Figs. 23-28 embodiment.
Caudle shows a winch mounting apparatus wherein an electric motor 26 and a spool 24 of the winch are mounted on opposite sides of a bracket comprised of identical first and second mirror image brackets 50, 52 (note col. 3:41-44) such that the spool is supported between the first and second brackets, wherein the motor is supported on the first or second mounting bracket via a further bracket 28 mounted to the first or second mounting bracket opposing the motor. Although not explicitly disclosed, it is readily apparent from at least Figs. 2 and 5 that the motor could be selectively mounted to either the first or the second mounting bracket by simply reversing the position of the motor, along with its associated gearing in the housing/bracket 28, with that of the clutch 34, along with its associated gearing in the clutch gear housing 32.
Thus, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Panzarella such that the electric motor was selectively mountable to each of the first mounting bracket and the second mounting bracket respectively, as suggested by Caudle, so that the motor could be mounted on the side of the boom away from mounting post 32 regardless of whether the boom was set up in a right-hand (Figs. 1-4) or left hand (Fig. 5) orientation, thereby precluding any possible interference therebetween. Additionally, it has been held that a mere reversal or rearrangement of parts involves only routine skill in the art. 
Re claim 3, as noted above, Caudle shows that the motor is supported on the first or second mounting bracket via a further bracket 28 mounted to the first or second mounting bracket opposing the motor. Such a feature would obviously be included in the apparatus of Panzarella when modified in the manner above.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Panzarella et al in view of Goodrich et al (US 7,798,761).
Panzarella discloses a controller to supply power to the electric motor (col. 10:3-5), but does not disclose that the controller is further configured to monitor one or more electrical parameter of the [actuator] motor or the power supply thereto, determine whether the one or more electrical parameter is within one more predetermined threshold, and to selectively control the power supply to the [actuator] motor according to said determination.
Goodrich discloses a hoist mechanism for lifting an object, such as a wheelchair, into/from a vehicle, including a controller 100 which supplies power to a lift motor of the hoist, wherein the controller is further configured to monitor one or more electrical parameter of the motor or the power supply thereto, determine whether the one or more electrical parameter is within one more predetermined threshold, and to selectively control the power supply to the motor according to said determination (col. 4:60 to col. 5:3; col. 9:61 to col. 10:27).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Panzarella by utilizing the controller thereof to monitor one or more electrical parameter of the motor or the power supply thereto, determine whether the one or more electrical parameter was within one more predetermined threshold, and to selectively control the power supply to the motor according to said determination, as taught by Goodrich, to ensure that the hoist mechanism was operated only under safe and appropriate conditions.
Re claim 6, as noted in the above passages, Goodrich discloses that the controller is configured to reduce or deny power to the [actuator] motor when the one or more monitored electrical parameter is outside of said threshold.
Re claim 7, as noted in the above passages, Goodrich discloses that the one or more electrical parameter comprises an operational variable indicative of power, rotation, torque or work done by the electric motor.
Re claim 8, Goodrich further discloses that the controller is configured to maintain a log of one or more usage parameter in a non-volatile memory, the controller arranged to increment the log according to and/or during an instance of use of the [actuator] motor so as to monitor ongoing usage of the hoist mechanism and, wherein the controller compares the log against one or more predetermined criterion in order to output an indication of the operational health of the hoist mechanism (col. 5:60 to col. 6:15; col. 10:55 to col. 11:12). Such a feature would obviously be included in the apparatus of Panzarella when modified in the manner above.
Re claim 9, as noted in the above passages, Goodrich discloses that the controller is configured to indicate whether a service of the hoist mechanism is required according to one or more service condition determined by the controller.
Re claim 10, as noted in the above passages, Goodrich discloses that the predetermined criterion comprises one or more of: a predetermined period of time; a number of lifting/lowering cycles of the hoist mechanism; a number of times the hoist mechanism is powered on/off; or a period of time the electric motor is in use.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Panzarella et al in view of Goodrich et al, as applied to claim 5 above, and further in view of Dilks (US 5,522,582) and Myers, Jr. (US 6,138,991).
Panzarella as modified does not show a locking mechanism configured to lock one or both of the electric motor and the spool selectively to prevent pay out of webbing.
Dilks teaches a winch with a locking mechanism which locks motor 20 to prevent pay out of cable 26 (analogous to webbing) when the power is cut (col. 5:14-20).
Myers teaches a hoisting device wherein a locking mechanism 35 locks spool 23 of a winch to prevent pay out of strap 25 (webbing) when desired (col. 5:56-58).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the apparatus of Panzarella by providing a locking mechanism configured to lock one or both of the electric motor and the spool selectively to prevent pay out of webbing, as collectively taught by Dilks and Myers, to provide a greater degree of safety and accuracy when lifting or lowering a load to a desired position.
Re claim 12, to have utilized the locking mechanism such that it prevented rotation of the spool when the controller selectively denied or reduced power to the electric motor would have been a further design expediency for safe operation.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Panzarella et al in view of Picard et al (US 2007/0246436)
Panzarella shows that the boom comprises first and second pivotally connected arms 14, 16, the first arm being arranged to be mounted in an upright orientation within the vehicle and the second arm moveable relative to the first portion between a raised position (Figs. 1-3) and a lowered position (Fig. 4) so as to vary the angle defined between a longitudinal axis of each arm, the hoist mechanism further comprising a releasable latching mechanism 104 configured to retain the second arm in the raised position.
Panzarella does not show the latching mechanism to comprise a lever rotatably mounted to one of the first arm and the second arm about a pivot point and having an engagement formation, the engagement formation being releasably engageable with an opposing engagement formation on the other of the first arm and the second arm in the raised position so as to prevent relative movement of the first and second arms, the lever being manually rotatable relative to one or both of the first and the second arm while in the raised condition to disengage the opposing engagement formations to permit movement of the second arm relative to the first arm to the lowered position.
Picard shows a similar vehicle-mounted hoist wherein a boom comprises first and second pivotally connected arms 12, 21, the first arm being arranged to be mounted in an upright orientation within the vehicle and the second arm moveable relative to the first portion between a raised position (Fig. 1A) and a lowered position (Fig. 1B) so as to vary the angle defined between a longitudinal axis of each arm, the hoist mechanism further comprising a releasable latching mechanism 60 configured to retain the second arm in the raised position, the latching mechanism comprising a lever 69 rotatably mounted to one of the first arm and the second arm about a pivot point 61 and having an engagement formation 62, the engagement formation being releasably engageable with an opposing engagement formation 63 on the other of the first arm and the second arm in the raised position so as to prevent relative movement of the first and second arms, the lever being manually rotatable relative to one or both of the first and the second arm while in the raised condition to disengage the opposing engagement formations to permit movement of the second arm relative to the first arm to the lowered position (see Figs. 2, 3 and 5, and pars. [0031] to [0034]).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Panzarella by providing the latching mechanism with a lever rotatably mounted to one of the first arm and the second arm about a pivot point and having an engagement formation, the engagement formation being releasably engageable with an opposing engagement formation on the other of the first arm and the second arm in the raised position so as to prevent relative movement of the first and second arms, the lever being manually rotatable relative to one or both of the first and the second arm while in the raised condition to disengage the opposing engagement formations to permit movement of the second arm relative to the first arm to the lowered position, as shown by Picard, as this would simply be the selection of one of a finite number of art recognized latching mechanisms from which to choose, the selection of which in the apparatus of Panzarella would have neither required undue experimentation nor produced unexpected results.

Claims 17 (as best understood in light of the rejection under 35 U.S.C. 112(b) set forth above in par. 7), 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Panzarella et al in view of Picard et al, as applied to claim 16 above, and further in view of Brockelsby (US 3,948,488).
Panzarella as modified does not show a hub portion removably mounted to a rotatable spindle driven by the electric motor, the spool [being mounted about] including the hub portion (which is presumably what applicant intended, as noted above in par. 7).
Brockelsby discloses a winch wherein a hub portion 28 of spool 12 is mounted to a rotatable spindle 13 driven (indirectly) by an electric motor 14. The hub portion is removably mounted to the spindle via bearings 30 and an unlabeled nut and bolt assembly (Fig. 3).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the apparatus of Panzarella by constructing the spool so as to include a hub portion removably mounted to a rotatable spindle driven by the electric motor, as taught by Brockelsby, for easier disassembly if maintenance, repairs, and/or replacement parts were needed.
Re claim 20, the hub portion of Brockelsby is configured to space the spool from a mounting bracket 32 (Fig. 3).
Re claim 21, the hub portion of Brockelsby at least partially extends into and/or abuts the mounting bracket (Fig. 3).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Panzarella et al in view of Picard et al and Brockelsby, as applied to claim 17 above, and further in view of Peng (US 8,231,109).
Panzarella as modified does not show the hub portion to comprise a recess configured to receive an end of the webbing and a retaining member configured to extend through at a least a portion of the recess to engage and secure the end of the webbing within the recess, the retaining member being removably engageable with the hub, such that the webbing is removably secured to the hub.
Peng shows a winch device wherein a hub portion 311 of a spool 31 comprises a recess 3112 configured to receive an end A1 of webbing A and a retaining member 313 configured to extend through at a least a portion of the recess to engage and secure the end of the webbing within the recess, the retaining member being removably engageable with the hub, such that the webbing is removably secured to the hub (col. 3:6-12).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have still further modified the apparatus of Panzarella by constructing the hub portion with a recess that received an end of the webbing and a retaining member which extended through at a least a portion of the recess to engage and secure the end of the webbing within the recess, wherein the retaining member was removably engageable with the hub, such that the webbing was removably secured to the hub, as shown by Peng, to ensure that the webbing was evenly wound on the spool in a circular shape, thereby reducing stress and damage to the webbing and increasing the service life thereof.
Re claim 19, Peng further discloses that the retaining member 313 comprises a pin or screw configured to axially extend along the length of the hub and is held in position via an aperture 3111 in one or both of the ends of the hub.
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Panzarella et al in view of Myers, Jr.
Panzarella appears to show in Fig. 15 that the spool (apparently mislabeled as 94) comprises a plurality of side walls configured to extend either side of the webbing in use and rotate in unison with the spool (noting that Fig. 15 is a cross-section of the boom taken through line E-E of Fig. 14, showing only one side of the boom).
However, it is not clear if the spool of the Figs. 1-11 embodiment includes this feature.
Myers shows in Fig. 5 that the spool 23 includes sidewalls which extend to either side of the webbing in use and rotate in unison with the spool.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Panzarella by constructing the spool to include a plurality of side walls configured to extend either side of the webbing in use and rotate in unison with the spool, as shown by Myers, as this would simply be a well-known and art recognized means of keeping webbing centered on a spool, the use of which in the apparatus of Panzarella would have neither required undue experimentation nor produced unexpected results, especially since the feature appears to be shown in the Fig. 15 embodiment of Panzarella.
Re claim 23, to have mounted the side walls so as to extend into a cut-out in the boom would have been an obvious design expediency to ensure the spool remained aligned and centered with the boom axis.
Re claim 24, Panzarella further discloses one or more roller 94 mounted to the boom at a location spaced from the spool and configured to support the webbing, wherein Figs. 12 and 15 show the roller to comprise a plurality of side walls configured to extend either side of the webbing in use, but again, it is not clear if this feature would necessarily be included in the Figs. 1-11 embodiment.
Further, Panzarella does not disclose the roller to be mounted to the boom via one or more standoff.
Myers further shows a roller 31 mounted to the boom via a standoff 39 at a location spaced from the spool and configured to support the webbing (col. 3:63-65), wherein the roller comprises a plurality of side walls configured to extend either side of the webbing in use (apparent from at least Figs. 3-5).
Thus, it additionally would have been obvious to have modified the apparatus of Panzarella by constructing the roller so as to comprise a plurality of side walls configured to extend either side of the webbing in use, and by mounting the roller to the boom via a standoff, as shown by Myers, as these would simply be well-known and art recognized features for changing the direction of webbing on a hoist with minimal friction, the use of which in the apparatus of Panzarella would have neither required undue experimentation nor produced unexpected results.
Re claim 25, Myers shows that the one or more roller is mounted directly on the standoff. This feature would obviously be included in the modified Panzarella apparatus.

Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nelson, Peterson et al, Bechler et al and Williams et al show vehicle-mounted hoist mechanisms generally similar to that of applicant. Lee (KR 10-1296890) and McMorris show mirror-image mounting brackets for a winch drum. Huang, Heravi et al and Hunt et al show electronic controllers for hoisting mechanisms. Anderson et al, Dale et al and Nardini show devices for removably attaching webbing to a spool of a winch drum.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs. The examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 or 571-272-1000.

/James Keenan/
Primary Examiner, Art Unit 3652

5/31/22